Per Curiam:
In the absence of consent by the respondent the court has no authority to allow the appeal to be heard without furnishing a complete copy of the judgment roll. Section 1353 of the Code of Civil Procedure especially requires that an appeal from a final judgment must be heard upon a certified copy of the notice of appeal, of the judgment roll, and of the case or notice of exceptions, if any, filed as prescribed by law or the general rules of practice. Under this section the respondents are entitled as a matter of right to have the entire judgment roll before the court on the hearing of the appeal. In this cáse it is stated that there are several appeals from the judgment by different defendants. These appeals should ah .be consolidated and heard upon one record so that the questions can be disposed of at one time. Of course if the parties consent portions of the judgment roll not pertinent to the several appeals can be eliminated from the record on which the appeal is to be heard, but without such consent the whole judgment roll should be printed.
The motion is, therefore, denied, without costs.
■ Present—Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ.
Motion denied, without costs. Settle order on notice.